Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	The amendment filed 13 July 2022 has been entered.  Currently Claims 1-9 and 11-21 are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The applicant is respectfully advised that in examining a pending application, the claims are interpreted as broadly as their terms reasonably convey.  In re American Academy of Science Tech Center, 70 USPQ2d. 1827, 1834 (Fed. Cir. May 13, 2004). MPEP § 2111.01.

Claims 1-2, 5-9, 11-12, 15-16 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Shih (U.S. Patent No. 10,933,803) in view of Sweeney (U.S. PG Publication No.  2017/0240098).  
Regarding Claim 1, 16 and 20, Shih discloses in Figures 1-6,  a computer (computing system 122) and inherently a method comprising a processor and a memory 126 storing instructions executable by the processor (CPU Col 4, lines 50-63)  to: receive sensor data indicating a road user (pedestrian 108, 128 300 bicyclist  310 Col 8, lines 10-20); determine a gaze direction of the road user based on the sensor data (from sensor systems 200-202 Col 8, lines 1-15); and adjust at least one of a color or direction of a lamp of a vehicle based on the gaze direction (Col 8, lines 10-20).
Regarding Claim 2, Shih discloses the computer of claim 1, wherein the instructions further include instructions to, before adjusting the color or direction of the lamp, aim the lamp at the road user (the system will notify location of pedestrian or bicyclist and project an illuminated notification at the position where the pedestrian 300 Col 8, lines 40-45).
Regarding Claim 5-6, Shih discloses the computer of claim 1, wherein the instructions further include instructions to determine a predicted action of the road user based on the gaze direction , wherein adjusting the color or direction of the lamp is based on the predicted action (the pedestrian may or may not be gazing at autonomous vehicle and the direction or color of the projected notification will be based on the predicted action being crossing a street or cross walk Col 9, lines 10-25).
Regarding Claims 7-9, Shih discloses in Figure 2, the computer of claim 1, wherein the instructions further include instructions to perform a maneuver of the vehicle based on the gaze direction wherein performing the maneuver occurs after adjusting the color or direction of the lamp wherein the road user is a pedestrian, and performing the maneuver based on the gaze direction includes stopping until the pedestrian crosses a crosswalk based on the gaze direction being toward the crosswalk (Col 6, lines 15-45).
Regarding Claim 11, Shih discloses in Figure 3, the computer of claim 1, wherein the instructions further include instructions to adjust the direction of the lamp based on the gaze direction (depending on whether the bicyclist or pedestrian are looking at the autonomous vehicle Col 8, lines 10-35).
Shih does not disclose the color is adjusted or changed based on the gaze direction. 
Sweeney discloses a lighting device of a vehicle that color codes the emitted light next to pedestrians 418 such as emitted a green light to signal safe passage in front of the vehicle (Para 0084). 
It would have been obvious to one of ordinary skill in the art to have the lamps emit a various color based on the gaze direction in order to indicate that pedestrians can proceed in front of the vehicle safely.  All the claimed elements in Shih and Sweeney were known in the prior art and one skilled in the art could have color coded the light emitted based on the gaze direction as claimed with no change in their respective functions, and the combination would have yielded the predictable result providing cautionary signals to pedestrians or other road users near the vehicle to one of ordinary skill in the art at the time of filing.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Regarding Claim 12, Shih discloses the computer of claim 1, wherein the road user is one of a pedestrian 300, a bicyclist 310 or a manned vehicle (Col 8, lines 40-45).
Regarding Claim 15, Shih discloses the computer of claim 1, wherein adjusting the color or direction of the lamp based on the gaze direction includes adjusting the direction of the lamp to move a beam of the lamp along a crosswalk based on the gaze direction being toward the crosswalk (Col 50-67).
Regarding Claims 18-19, Shih does not explicitly disclose a base, wherein the lamp is mounted to the base and rotatable in two degrees of freedom relative to the base.
It would have been obvious to one of ordinary skill in the art to use such a pivotable base to cover a wide swatch of angles to project a message or notification, because a person of ordinary skill would have had good reason to pursue the known option(s) of a two axis pivoting base to swivel the projected notification along two directions such as height and horizontal which is considered to be within his or her technical grasp.  This leads to the anticipated success of providing a versatile projector and it is determined that using a base to support such a projector is not of innovation, but of ordinary skill and common sense.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Regarding Claim 19, Shih discloses emitting in a color of red and blue, but not green or untinted.
In this case, selecting a given  color to emit the message in such as red, green or untinted would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application such as stop for red, go for green and other messages in an untinted color.
Regarding Claim 21, Shih discloses the predicted action (gaze) includes selected preselecting actions from a list of actions stored in the memory (the memory has a gaze tracking system that emits information based on certain gaze characteristics of the pedestrian Col 4, lines 60-Col 5, line 10). 

Claim 3-4 and 17 Li are rejected under 35 U.S.C. 103 as being unpatentable over Shih (U.S. Patent No. 10,933,803) and Sweeney (U.S. PG Publication No.  2017/0240098) as applied to claims 1 and 16 and further in view of Li (U.S. PG Publication No.  2021/0046861).
Shih discloses the method where a distance is ascertained with respect to the road user (Col 8, lines 600-65) but does not explicitly disclose the instructions further include instructions to, before aiming the lamp at the road user, lower a brightness of the lamp wherein the instructions further include instructions to determine a distance to the road user, wherein lowering the brightness of the lamp is based on the distance.
Li discloses an autonomous vehicle lamp system that teaches that light intensity can disturb or startle pedestrians or other road users (Para 0002-0003 and 0156). 
It would have been obvious to one of ordinary skill in the art to reduce the intensity of the projection system was above a certain level when a pedestrian or cyclist is detected.  All the claimed elements in Shih and Li were known in the prior art and one skilled in the art could have  configured the controller to reduce the intensity so as not to startle or dazzle the pedestrian/cyclist as claimed with no change in their respective functions, and the combination would have yielded the predictable result of enhancing the safety of pedestrians or other road users to one of ordinary skill in the art at the time of filing.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Regarding Claim 17, Shih does not explicitly disclose the system of claim 16, wherein the lamp is a headlamp of a vehicle.
Li discloses a system comprising sensing detecting outputs for controlling the headlights of a vehicle in relation to sensed objects that control the beam emitted from the headlamps (Para 0031) for reducing glare external riders or pedestrians. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the lamp into a headlight for communicating with pedestrians and cyclists while also reducing beam glare from headlamps. 

Claim 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Shih (U.S. Patent No. 10,933,803) and Sweeney (U.S. PG Publication No.  2017/0240098) as applied to Claim 1 and further in view of Joon (KR202110000465A).
Shih discloses wherein adjusting the color or direction of the lamp based on the gaze direction but does not include adjusting the color of the lamp to green based on the gaze direction being toward a crosswalk.
Joon discloses in Figures 2-3, an autonomous vehicle that illuminates an area along a crosswalk in green when the pedestrian gestures that he is crossing the crosswalk. 
It would have been obvious to one of ordinary skill in the art to use the color green to illuminate the crosswalk.  All the claimed elements in Shih and Li were known in the prior art and one skilled in the art could have combined the green light as a color for illuminating an area along a crosswalk as claimed with no change in their respective functions, and the combination would have yielded the predictable result communicating that the crosswalk to safe to walk across from the autonomous vehicle to one of ordinary skill in the art at the time of filing.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Regarding Claim 14, It would have been obvious to one of ordinary skill in the art to use a red light to signal that it would not be safe to cross the crosswalk, because a person of ordinary skill would have had good reason to pursue the known option(s) of using a red light for signaling caution or not to proceed to pedestrians which is considered to be within his or her technical grasp.  This leads to the anticipated success of providing a cautionary signal and it is determined that using a red light is not of innovation, but of ordinary skill and common sense.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MAY whose telephone number is (571)272-5919. The examiner can normally be reached M-F 10AM-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J MAY/Primary Examiner, Art Unit 2875